Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered.
 Response to Amendment
	This office action is in response amendment filed on 1/19/2021. Currently claims 1-18 pending.
Response to Arguments
Applicant’s arguments, see 6-7, filed 12/18/2020, with respect to the previous rejection of claims 1-5, 8-14 and 17-18 rejected under 35 USC 103 as being unpatentable over Ng in view of Bailin and rejection of claims 6-7 and 15-16 rejected under 35 USC 103 as being unpatentable over Ng in view of Bailin in view of Li have been fully considered and are persuasive.  The previous 103 rejections of claims 1-18 have been withdrawn. 
Claim Objections
Claims 1-18 are objected to because of the following informalities: 


calculating, at multiple intra-cardiac locations, respective average atrial fibrillation cycle-length (AFCL) values, wherein the multiple intra-cardiac locations are relative to a source of atrial fibrillation

calculate from the stored AFCL values, average AFCL values at the respective multiple intra-cardiac locations, wherein the multiple intra-cardiac locations are relative to a source of atrial fibrillation

The last wherein phrase (bolded section) is awkward as currently written. As understood from prior limitations of both claims 1 and 10 the multiple intra-cardiac locations are different cardiac locations. 
The respectively wherein phrases are understood to be describing these different cardiac locations (ie multiple intra-cardiac locations) to be at different locations relative to the source of atrial fibrillation. It is a lot clearer to just describe these locations as being different relative to the source. 

For example, 
Claim 1 can be amended as:
calculating, at multiple intra-cardiac locations, respective average atrial fibrillation cycle-length (AFCL) values, wherein the multiple intra-cardiac locations are different locations relative to a source of atrial fibrillation;

Claim 10 can be amended as:
calculate from the stored AFCL values, average AFCL values at the respective multiple intra-cardiac locations, wherein the multiple intra-cardiac locations are different locations relative to a source of atrial fibrillation;

Appropriate correction is required.

Allowable Subject Matter
Claims 1-18 are objected to as disclosed above, but would be allowable if written or amended to overcome the current objection.

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 as proposed is the broadest independent claim. Claim 1 as proposed recites A method for atrial fibrillation mapping using atrial fibrillation cycle length gradients that includes the step of calculating, at multiple intra-cardiac locations, respective average atrial fibrillation cycle-length (AFCL) values, determining, utilizing statistical analysis, whether the calculated average AFCL values are indicative of a regular atrial fibrillation (AF) activity for all of the multiple intra-cardiac locations, for a plurality of average AFCL values that are determined to be indicative of regular AF activity, calculating gradients between pairs of the average AFCL values, presenting the calculated AFCL gradients, over time, to a user, overlaid on a map of at least a portion 
	The closest prior art of record is Ng in view of Bailin. Ng in view of Bailin discloses: a method for atrial fibrillation mapping using atrial fibrillation cycle length gradients that includes the step of calculating, respective average atrial fibrillation cycle-length (AFCL) values, determining, utilizing statistical analysis, whether the calculated average AFCL values are indicative of a regular atrial fibrillation (AF) activity for all of the multiple intra-cardiac locations, for a plurality of average AFCL values that are determined to be indicative of regular AF activity and calculating gradients between pairs of the average AFCL values. However, Ng in view of Bailin fails to disclose presenting the calculated AFCL gradients, over time, to a user, overlaid on a map of at least a portion of the heart. Additionally, Ng in view of Bailin fails to disclose calculating atrial fibrillation cycle length values at multiple intra-cardiac locations where these locations are different locations relative to a source of atrial fibrillation.  Furthermore, nothing in the prior art when viewed with Ng in view of Bailin obviates these deficiencies. Therefore, the combination is neither anticipated nor obviated in view of the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305.  The examiner can normally be reached on Monday - Friday 7:30AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792 

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792